department of the treasury exempt_organizations rulings and agreements employer_identification_number contact person - id number contact telephone number phone fax uil internal_revenue_service p o box room cincinnati oh release number release date date april legend b fund c_corporation d company e company f person x dollar_figureamount dear we have considered your request for advance approval of your employer-related grant-making program under sec_4945 of the internal_revenue_code dated date our records indicate that b was recognized as exempt from federal_income_tax under sec_501 of the code and that it is classified as a private_foundation as defined in sec_509 your letter indicates that b will operate a grant-making program called b the program will exist to benefit c employee’s families who are victims of qualified disasters defined in irs publication as determined by the b’s board_of directors the program b provides funds for tuition and related expenses such as books supplies and equipment an amount not to exceed x annually is awarded to each recipient this financial assistance cap will be reviewed annually by the foundation’s board_of directors and will be adjusted if merited on a program-wide basis to account for increases in the consumer_price_index and educational costs in particular all funding by the program is for study at educational institutions described in sec_170 the program also provides funding in particular cases to individuals of elementary or high school age who have special needs to assist with operating the program b will hire d a division of e organization and public charity d will perform various administrative tasks for b and will also appoint the selection committee consisting of d personnel to award the scholarships these individuals will not be current or former employees of b or c continued employment with c by the recipient or recipient’s parents is not a factor that is considered for continued financial assistance under the program b will continue to retain the administrative services of f who has helped administer the b program since its inception in e is a non-profit page b will define the eligibility requirements for the fund’s scholarship program recipients must be years of age or younger at the start of the first year of their scholarship to receive assistance each individual recipient will continue to qualify for an annual scholarship award for as long as he or she is enrolled for study at a qualified educational_organization and maintains a minimum grade point average gpa of c or its equivalent for undergraduate studies and a b gpa for graduate studies any recipient who falls below the required gpa for any semester will have a semester to improve his or her gpa before the funding is discontinued semesters with a gpa that does not meet funding requirements scholarship funding will be discontinued until the individual demonstrates intent for continuing his or her education and satisfying the gpa requirements by submitting a new application and meeting such other requirements as b determines after two b and c will not use the program to recruit new employees for c or to induce current c employees to continue their employment or otherwise to follow a course of action sought by c scholarships will be awarded directly to the educational_institution by e in accordance with its administrative procedures b with assistance from d will track matriculation and grades of scholarship recipients to ensure continued eligibility for participation in the program recipients of awards will be required to submit to b evidence of maintaining their enrollment and gpa each semester b agrees to maintain records that include information used to evaluate the qualification of potential grantees identification of the grantees including any relationship of any grantee to the b i ii iii the amount and purpose of each grant and iv all grantee reports and other follow-up data obtained in administering the b’s scholarship program b expects to satisfy the component of the revproc_76_47 percentage_test as explained as follows assuming potential eligibility of all c employees’ children b will make scholarship grants to less than of such children the group of potentially eligible applicant sec_1s more than big_number in number the b expects to pay about scholarships per year the b’s process for selecting individuals is completely objective and non-biased there will be no restrictions or limitations in the selection process based on race color religion or national or ethnic origin of the applicants decisions on applicants to receive scholarships will be based solely on compliance with the program’s eligibility requirements and need sec_4945 and b of the code impose certain excise_taxes on taxable_expenditures made by a private_foundation sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an individual for travel study or other similar purposes by such individual unless such grant satisfies the requirements of subsection g sec_4945 of the code provides that sec_4945 shall not apply to individual grants awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance if it is demonstrated that the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_117 and is to be used for study at an educational_organization described in sec_170gi page the grant constitutes a prize or award which is subject_to the provisions of sec_74 if the recipient of such prize or award is selected from the general_public or the purpose of the grant is to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar capacity skill or talent of the grantee sec_53_4945-4 of the regulations provides that to secure approval a private_foundation must demonstrate that i its grant procedure includes an objective and nondiscriminatory selection process ii such procedure is reasonably calculated to result in performance by grantees of the activities that the grants are intended to finance and iii the foundation plans to obtain reports to determine whether the grantees performed activities that the grants are intended to finance revproc_76_47 1976_2_cb_670 sets forth guidelines to be used in determining whether a grant made by a private_foundation under an employer-related program to a child of an employee of the particular employer to which the program relates is a scholarship grant that meets the provisions of sec_117 of the code as that section read before the tax_reform_act_of_1986 ifa private foundation’s program satisfies the seven conditions set forth in sections dollar_figure through dollar_figure of revproc_76_47 and meets the percentage_test described in sec_4 the service will assume the grants meet the provisions of sec_117 as that section read before the tax_reform_act_of_1986 you have agreed that procedures in awarding grants under your program will be in compliance with sections dollar_figure through dollar_figure of revproc_76_47 without regard to the amendments to sec_117 made by the tax_reform_act_of_1986 in particular the selection of individual grant recipients will be made by a selection committee the members of which are totally independent and separate from the private_foundation the foundation’s creator and the relevant employer the grants will not be used as a means of inducement to recruit employees nor will a grant be terminated if the employee leaves the employer the recipient will not be restricted in a course of study that would be of particular benefit to the relevant employer or to the foundation section dollar_figure of rev_proc provides a percentage_test guideline it states in the case of a program that awards grants to children of employees of a particular employee the program meets the percentage_test if either of the following tests are met the number of grants awarded under that program in any year to such children do not exceed percent of the number of employees’ children who were eligible were applicants for such grants and were considered by the selection committee in selecting the recipients of grants in that year or the number of grants awarded under the program in any year to such children does not exceed percent of the number of employees’ children who can be shown to be eligible for grants whether or not they submitted an application in that year you have agreed that your program will meet the requirements of either the percent or percent percentage_test of section dollar_figure applicable to a program that awards grants to children of employees of a particular employer records should be maintained to show that you meet the applicable_percentage test of section dollar_figure this determination is issued with the understanding that in applying the percent test applicable to employees’ children set forth in revproc_76_47 you will include as eligible only those children who meet the eligibility standards described in revproc_85_51 1985_2_cb_717 page this determination will remain in effect as long as the procedures in awarding grants under your program remain in compliance with sections dollar_figure through dollar_figure of rev_proc without regard to the amendments to sec_117 made by the tax_reform_act_of_1986 if you enter into any other program covering the same individuals the percentage_test of revproc_76_47 must be met in the aggregate based on the information submitted and assuming your award programs will be conducted as proposed your procedures for granting the awards comply with the requirements contained in sec_4945 of the code and that awards granted in accordance with such procedures will not constitute taxable_expenditures within the meaning of sec_4945 in addition we have determined that awards made under your procedures are excludable from the gross_income of the recipients subject_to the limitations provided by sec_117 of the code this determination is conditioned on the understanding that there will be no material_change in the facts upon which it is based it is further conditioned on the premise that no grants will be awarded to foundation managers or members of the selection committee or for a purpose that is inconsistent with the purpose described in sec_170 of the code the approval of your employer-related grant-making program is a one-time approval this determination only covers the grant programs described above thus approval shall apply to subsequent grant programs only as long as the standards and procedures under which they are conducted do not differ materially from those described in your request any funds you distribute to individuals must be made on a true charitable basis in furtherance of the purposes for which you are organized therefore you should maintain adequate_records and histories so that any or all grant distributions can be substantiated upon request by the internal_revenue_service this determination is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as a precedent you must report any future changes in your grant making procedures please keep a copy of this letter in your permanent records we have sent a copy of this letter to your representative as indicated in your power_of_attorney if you have any questions please contact the person whose name and telephone number are shown above enclosures notice redacted copy of letter sincerely yours robert choi director exempt_organizations rulings and agreements page
